Citation Nr: 0945939	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the rating reduction from 100 percent to 10 
percent for bilateral hearing loss, effective from August 1, 
2005, was proper?

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from August 1, 2005, to December 18, 
2005, and in excess of 30 percent from December 19, 2005.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2008, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to ensure compliance with 
the earlier remand directives, among which were requests for 
an examination by a physician in the specialty of ear, nose, 
and throat diseases and for opinions from such physician as 
to whether material improvement was shown and whether any 
such improvement had been achieved under the ordinary 
conditions of life.  Notwithstanding the absence of 
substantially compliant actions, the AMC has since returned 
the case to the Board for further review and, given that the 
Board herein determines that the total rating termination 
effectuated in May 2005 was in error as a matter of law, the 
need to remand this matter for further development is 
unnecessary.  Moreover, such action by the Board renders moot 
the appellate issue as to the ratings assignable for 
bilateral hearing loss from August 1, 2005.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The total rating termination effectuated by the RO by a 
rating decision of May 13, 2005, reducing the schedular 
evaluation for bilateral hearing loss from 100 percent to 10 
percent, effective from August 1, 2005, was not undertaken in 
accord with or on the basis of consideration and application 
of the provisions of 38 C.F.R. § 3.343.

2.  No issue of fact or law remains as to the assignment of 
ratings less than 100 percent for bilateral hearing loss from 
August 1, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for reversal of the total rating termination 
effectuated by the RO by a rating decision of May 13, 2005, 
reducing the schedular evaluation for bilateral hearing loss 
from 100 percent to 10 percent, effective from August 1, 
2005, and the criteria for restoration of the veteran's 
entitlement to a 100 percent schedular evaluation for 
bilateral hearing loss from August 1, 2005, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.343 (2009).

2.  The issue of the veteran's entitlement to ratings of less 
than 100 percent for bilateral hearing loss from August 1, 
2005, is moot.  38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board has determined that the rating decision of May 
13, 2005, terminating the veteran's total rating for 
bilateral hearing loss was void ab initio, and that such 
action renders moot the issue of the ratings of less than 100 
percent assignable from August 2005, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.  
Likewise, there is no need to discuss whether VA complied 
with each of the directives set forth in the Board's prior 
remand(s).  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Total Rating Termination

In this appeal, the veteran seeks restoration of entitlement 
to total schedular evaluation for bilateral hearing loss.  By 
its rating decision of December 2003, the RO assigned a total 
schedular rating for the veteran's bilateral hearing loss, 
effective from September 2, 2003.  The record reflects that, 
in March 2005, the RO advised the Veteran of its intention to 
reduce the schedular rating for his service-connected 
bilateral hearing loss from 100 percent to 10 percent on the 
basis of improvement in his auditory acuity.  Written notice 
of the proposed reduction was furnished to the Veteran, but 
he did not respond prior to entry of the rating decision on 
May 13, 2005, implementing the proposed termination of a 
total rating for bilateral hearing loss as of August 1, 2005.

The RO did not comply with the requirements of 38 C.F.R. 
§ 3.343 and, in fact, nowhere in either the proposal to 
terminate or the final action for termination were the 
requirements of 38 C.F.R. § 3.343 considered, discussed, or 
even cited.  Accordingly, the total rating termination of May 
2005 is erroneous as a matter of law and restoration of the 
veteran's entitlement to a 100 percent schedular evaluation 
for bilateral hearing loss from August 1, 2005, to the 
present, is clearly warranted.  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 
Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).

The RO is reminded that any total rating termination it may 
contemplate in the future as to the veteran's hearing loss 
must be undertaken in accordance with all dispositive law and 
regulations including, but not limited to, 38 C.F.R. 
§§ 3.105, 3.343, 3.344 (2009).  

Ratings of Less than One Hundred Percent Assignable for 
Hearing Loss from August 1, 2005

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Here, the Board has determined 
that the total rating termination effectuated by means of the 
rating decision of May 2005 is void ab initio, and the legal 
effect of that determination is the continuation of the 
previously assigned 100 percent schedular evaluation until 
the RO determines otherwise and undertakes the necessary 
steps to lawfully terminate that total rating.  As such, 
there remain no allegations of errors of fact or law for 
appellate consideration as to the certified appellate issue 
regarding what ratings of less than 100 percent are for 
assignment for bilateral hearing loss from August 1, 2005.  






ORDER

The rating decision of May 13, 2005, terminating the 
veteran's total schedular evaluation for bilateral hearing 
loss as of August 1, 2005, is erroneous as a matter of law 
and the Veteran is entitled to restoration of his 100 percent 
schedular rating for bilateral hearing loss from August 1, 
2005, to the present.

The appeal as to the appellate issue of what ratings of less 
than 100 percent for bilateral hearing loss are for 
assignment from August 1, 2005, is dismissed.






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



